DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as was made clear in the Requirement for Restriction/Election 04/2021, 
In the instant case, the species as claimed have a materially different design, mode of operation, function, or effect because they require different combinations of sensor data and data manipulation based on different measured parameters.  For example, measuring separation membrane pressures and interstitial region is a different design, operation, function from using image sensor data.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Applicants now add claims 23-25 to require the elements of non-elected claim 15.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 23-37 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Non-Responsive Claim Amendments
	The amendment filed on 12/07/2021 effectively canceling all claims drawn to the elected invention (only sensor suite of claim 2) and presenting only independent claims drawn to a non-elected invention (sensor suite configuration of claim 15) is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because Applicants elected claim 2 which read 
wherein the sensor suite comprises a load cell configured to record forces applied to the build platform during the additive manufacturing process; and
wherein the controller is configured to: during the first build cycle of the additive manufacturing process: record the first set of sensor data streams via the sensor suite, the first set of sensor data streams comprising a first force profile recorded via the load cell.

Applicants now amend claim 1 to recite the subject matter of non-elected claim 15:
further comprising a separation membrane: arranged across the upper surf ace of the build window; and defining an interstitial region between the upper surface of the build window and a lower surface of the separation membrane; wherein the sensor suite comprises a pressure sensor configured to record pressures within the interstitial region; and wherein the controller is configured to: during the first build cycle of the additive manufacturing process: inject fluid into the interstitial region to inflate the interstitial region; and record the first set of sensor data streams via the sensor suite, the first set of sensor data streams comprising a first inflation profile recorded via the pressure sensor.

The Office clearly explained in the Requirement for Restriction/Election 04/2021, 
In the instant case, the species as claimed have a materially different design, mode of operation, function, or effect because they require different combinations of sensor data and data manipulation based on different measured parameters.  For example, measuring separation membrane pressures and interstitial region is a different design, operation, function from using image sensor data.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants

(see also MPEP 808.01(a)).  The Office made clear that the species of measuring separation membrane pressures and interstitial region was independent and distinct from other species of measuring configurations presented in the dependent claims as separate measuring configurations such as load cell measurements (see MPEP 808.01(a)).  Thus, the newly amended claims are non-responsive (MPEP § 821.03) and have not been entered because they are now drawn to a non-elected invention. 
	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claim 22 is allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the same SLA system as claimed with interstitial space between membrane/film and window in which “fluid” (i.e. air, oxygen) are injected based on separation forces and time to peel/separate (WYNN (US 2020/0001525, published 01/02/2020, effective filing 06/29/2018), in view of US 20170173880, US 20150246487, US 20190009464, US 20190369566; US 20200061919; US 20180207867, in further view of CHEVERTON (US 2015/0177158)), but fails to teach or suggest identifying a first peak force during an initial separation stage and a second peak force during a vector peeling stage based on the force profile, and calculating, via the retraction failure detection model, the likelihood of failure of the build based on the target force profile, the first peak force during the initial separation stage and the second peak force during the vector peeling stage.  This also avoids obvious-type double patenting rejections over US 10,723,069, US 11,123,919, US 11,104,075, US 17/388598 and US 17/404966.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743